Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth A. Quittman appeals the district court’s orders denying his motion to remand his action to the state court and imposing sanctions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Quittman v. Village of Chevy Chase, No. 8:10-cv-03407-RWT, 2013 WL 791219 (D.Md. July 25, 2011, Feb. 28, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in *377the materials before this court and argument would not aid the decisional process.

AFFIRMED.